Title: To Thomas Jefferson from William Short, 6 March 1793
From: Short, William
To: Jefferson, Thomas



Dear Sir
Aranjuez March 6. 1793

I had the honor of writing to you on the 3d. ulto. from Madrid announcing to you my arrival there on the 1st. Since then M. Carmichael and myself have written to you a joint letter of the 19th. ulto. informing you of such circumstances as had then taken place concerning the business with which we are jointly charged—and particularly of the nomination of M. de Gardoqui to treat with us. We  shall continue to write to you jointly on those subjects in proportion as any progress may be made in them.
As yet no step having been taken since the nomination of M. de Gardoqui, and we being amused with dilatory promises from day to day of commencing the conferences, although we know that he has not yet received either his instructions or his full powers, I cannot help thinking that they have some particular motive for delay in this business, over and above the standing rules of procrastination in all business. None presents itself so naturally to my mind as the present perhaps unsettled relation in which they stand to England and France. The eve of any other war than one which will throw them into the English scale would have been a favorable moment for our negotiation. It is highly probable this will be of a contrary tendency. I think I have seen enough already to be convinced that they will come to no favorable conclusion with us under present circumstances and I should be wrong not to express to you this my opinion—though you may rest assured we shall leave no effort unemployed on our part. In the mean time I am confirmed in my opinion of its being a personal misfortune to me to have been sent so far on this business. I count for nothing the length and fatigue of such a journey in the middle of the winter and in a state of health little adapted to such an undertaking—but as I suppose that mission must have attracted public notice in America so its producing nothing cannot but be followed by public dissatisfaction. I trust the President who will have a knowlege of all the circumstances will attribute it to its true causes—but the public will only judge from events without enquiring into causes. M. Car. thinks that any time since the formation of our new government would have been more favorable than the present for our business. He is firmly persuaded he could have settled it without difficulty in 1790 if he had had the proper powers—and also that if he had been charged with standing full powers he could have found opportunities of doing it since then. Motives of delicacy probably prevented his suggesting this in time and asking to be furnished with those powers without which he could certainly have had few opportunities of bringing the minister in his crowd of business to attend to him. As it is the invariable usage of European courts (and by which European ministers will be guided in forming their opinion) to have standing plenipotentiary powers when there are objects of much less importance in discussion between them, the minister would have inferred from the contrary either an indifference in the U.S. to the business itself or an indifference to its conclusion at that time. It might be added too that he had other grounds also which have been mentioned to me here for supposing this indifference in the U.S. or in some of them. Independent  of these considerations there are others which it will suffice simply to present to your recollection. I have frequently heard you remark the inconveniences to which were subjected at Versailles those members of the corps diplomatique even of the second order whose turn to speak to the minister came late. You could have little opportunity of observing it as to those of the third or residuary order, in which are classed chargés des affaires, residents and all inferior characters, as the few who were at that court were there by interim and seldom employed in any business which required their speaking to the minister—being destined for the most part only to write news for the amusement of those who employed them. At this court that class of persons is separated from the first and second class of foreign ministers by humiliating distinctions which did not exist at Versailles—and which cannot fail more or less to have an unfavorable influence on any negotiation they may be employed in with European ministers—so long as European ministers continue to be the same men and have the same sentiments as at present. Of this you would be sensible if I were to take up your time with mentioning them. I will only mention what will strike you more forcibly from your experience and recollection of the manner of doing business with a Minister of foreign affairs on this side of the Atlantic. You cannot have forgotten with how much caution a particular audience is to be asked by a foreign minister and how seldom it must be repeated—you will readily concieve that the caution must be still greater and the repetition less seldom, by a person of the inferior order—and particularly here. Mr. Carm: could therefore only have counted on the public audience day for seeing and conversing with the minister. Let him have arrived at what hour he would he could not be admitted until all of the first and second order had had their audience although they should have arrived hours after him. Thus it would often happen that the time allotted for the audience expiring before those of the second order had done—those of the third were accordingly put off until the next audience day—when the same thing might and often would happen again—if it did not then such of the third order as had their turn would find the minister already wearied by all those who had preceded—often out of humour—impatient to be at the end, little in condition to attend to business of the nature of that of which M. Carmichael had to speak to him—and less in a disposition to do it when he would reflect that not being charged with plenipotentiary powers—conversations with him must end in nothing or could only serve to commit him (the Minister) without being binding on the U.S. Accordingly you observe how long a time it took to obtain from him a simple letter accompanied by verbal
 assurances. Although this was in fact nothing more than adjourning the business to Philadelphia yet it would have been of importance if Ct. de Florida had remained in the Ministry and was certainly as much as could have been expected or could have been obtained by any person in the situation of Mr. Car. and with no other powers than those he had. I cannot help regretting therefore that M. Car. had not resided here with ordinary plenipotentiary powers not only because I am persuaded that better opportunities than the present must have occurred—but also because I am convinced from my own observation and the practise and experience of all the powers of Europe both great and small that it is the most eligible mode of negotiating all kinds of business which admit of delay—and by far the most convenient for the complaining party. Under this mode if the business should not succeed it at worst remains in statu quo—and as there is no public evidence of an express demand being made so there is none of a refusal being recieved, and of course a greater facility in postponing the time of trying other modes of redress, than when a commission is formed and powers given ad hoc—in which case the non success of the business becomes as it were a refusal of justice of public notoriety—and of course embarassing to the party refused, unless indeed where the determination is fixed of resorting immediately to the ultimate tribunal of redress for injured nations. This is one of the principal reasons probably why it has grown up into established usage for all the nations of Europe without any exception among those who are in the possibility of having any discussion between them to furnish their respective agents with standing plenipotentiary powers. Commissions ad hoc are thus avoided except either in desperate cases where war is absolutely decided on in case of refusal, or where they become indispensable from there being no ordinary minister as in treating of peace during the war &c. or for a particular object out of the line of ministerial functions as the fixing of limits or of damages &c. after the principle having been established by previous treaty. The usage of employing agents with plenipotentiary powers however low the salary and of abolishing those of the third order (except by interim) has been increasing from early in the present century and has of late years as you will see by simply adverting to their diplomatic establishments, become universal among European powers. It has been found more necessary for those who had not adopted it, in proportion as the number of those who had adopted it, increased. England has in consequence thereof for some years past made their secretaries of embassy (at the three European Courts where they keep Ambassadors) Ministers Plenipo: and other powers have in several instances adopted the same usage. I hope you will excuse my having digressed into these particularities as it seems to me probable they
 may have escaped your notice from the particular circumstances of the Court at which you resided. I am fully persuaded, and as I think, you will be from this view of the ground that the interests of the U.S. have suffered here from their having not conformed in this respect to the practise of all the nations with which this Country is accustomed to treat of objects of any importance.
How far this may be remedied will depend much on the future circumstances of this country. At present I think it my duty to give you the superficial view which so short a residence has enabled me to take of their present, though a very uncertain means of judging of their future, situation.
It is one of the characteristics of the French revolution to affect sensibly the minds and affairs of their neighbors. This country was of course not exempt from that influence. I learn since my arrival here that all the leading events which had taken place in France however various and opposite in their nature had found each their censurers and approvers here—this together with the successive changes which have taken place in the ministry of this country had produced a variety of contending impressions on the public mind that rendered it difficult to ascertain the nature and force of the public opinion. The news of the horrible catastrophe which took place at Paris on the 21st of Janry. seems to have compressed all this into one mass of sentiment, directing the feelings of all to this single event, which produces the same impressions on the mind of all. Whether a sentiment so violent will be lasting I cannot say, but it may be affirmed I think with certainty that there has been no instance of national hatred and animosity being more fully and unquestionably expressed. All orders from the highest to the lowest have given proofs of this in different ways. All foreigners who are taken for Frenchmen are exposed to be insulted by the people. At Madrid particular kinds of dress are proscribed by them as being French—in the theatre particularly they exercised this kind of despotism, in the presence of the magistrate who is always there to prevent disorder and who did not interfere. Accounts from the provinces shew the same dispositions there. In some parts of Catalonia where the French supposed they had the greatest number of friends the magistrates have been obliged to exert themselves to prevent the massacre of those who resided there. At Valencia, a mob rose broke the windows of all the French houses—plundered two considerable magasines belonging to them, the proprietors having first escaped by flight, and would unquestionably have proceeded to greater excesses, but for the interference of the governor—and several ecclesiastics. The rich nobility and clergy are daily making offers of assistance both in men and money, in case of war to an amount
 beyond what could have been expected from them notwithstanding they consider it as a war for their orders, privileges and fortunes. Several have begun already to recruit from among their vassals in whom they find a readiness to enlist of which there is no example here. The Kings recruiting officers are also employed and meet with the same success. The cities and corporations have followed the example of the nobility and clergy in the offers they are making—emulation is excited among all orders and individuals by the lists of the offers made, being published daily with the names of the persons. All these promises will probably not be complied with in their full extent, yet they shew that the King would find resources on this occasion far beyond what has taken place or could be expected on any other. The government has issued orders for the expulsion of all Frenchmen [from] the Kingdom, with [the] exception of a few descriptions only. These orders embracing a great number of persons engaged here in various kinds of business have been executed with a degree of expedition and rigor which has exposed all of them to much injury and many to ruin. They will of course return to their country accompanied by despair and rage and under the present form of French government and in the present state of mens minds in that country, this circumstance cannot fail to have a very considerable influence there. This measure might justly therefore be deemed impolitic if there be a desire still as is supposed by some to avoid being forced into war. It must be observed however that the imprudence of some of the French inhabitants in foreign countries has been carried to a degree of indecence under the present crisis that it was difficult to pass over unnoticed.
The several circumstances which have taken place between France and Spain under the administration of Ct. D’aranda and the present, of which you have been of course informed, will have served to have shewn you beyond all doubt the sincere desire which this country had to preserve peace. As they seemed at last to give up every other point and contend alone for the preservation of the life of the unfortunate monarch, it was natural to expect that the horrible event which took place would have brought this country at once to an open decision. Several considerations have probably contributed to prevent it as yet. The older part of the ministry have grown up with prejudices against English policy and suspicions of their designs. They see that war will necessitate union between them and place this country at their mercy in future, as to their foreign possessions. It is difficult to exempt themselves at once from long rooted suspicions—they are therefore averse to the war as uncertain in the advantages it may procure to  their interests in France and certain in its disadvantages to Spain. The Queen and the young principal minister are in fact averse to the war also for many obvious reasons. In all other cases they govern without control. But since the reciept of the news [of the] event of the 21st. the King’s desire of revenge, added to the kind of point of honor not to be in arrear of the other monarchs of Europe, whilst he is the nearest relation and the head of the Bourbon family, have so decided him, that it is thought the Queen and the young minister not venturing to oppose openly the King’s sentiment have thought it best to subscribe to it. Still this kind of conflict would necessarily have occasioned delay. Besides it has been thought proper perhaps not to declare before completing the preparations which are carrying on with great activity—and the desire of bringing in Portugal with certainty if France should be the aggressor has probably also had influence on the delay here.
The French minister who resided at Madrid was admitted to conference and treated with until the King’s death was known. From that time it ceased and it having been signified to him not to come to this residence of the court he has [set] out with his family for France. His Secretary of legation still remains at Madrid and has not been comprehended in the late order for the expulsion of French inhabitants.
Under this view of circumstances war must be considered as hardly to be avoided unless by some miraculous change in affairs. Mr. Jackson the English Min. Plen. has been urging it by all the means in his power and seems confident of success. It is natural for England being engaged in the war herself to endeavour to draw in others and particularly this country. The English Ambassad. arrived at Corunna the 26th. ulto. and is now on his road to this place. You will have learned from London that the affair of Nootka has been finally settled there. Money has been already sent to effectuate the payment of the damages agreed on.
In the case of war I know on unquestionable authority that [it] is the intention of this government to prohibit all kinds of French productions and manufactures, in whatever vessels they may be brought to this country. This will of course render the English commerce and manufactures more necessary to them.
The Algerines have declared war to the Dutch—the usual mode of pacification will no doubt ensue. Some of their vessels having been taken by the Algerine cruisers and carried in to Algiers, the Dey, contrary to usage, ordered them to be released because taken before the expiration of the term he had allowed in his declaration. It is reported that he has lately published or renewed his declaration of war against the U.S. [I beg pardon for so long and tedious a letter and have the honor to be &c. &c

W: Short]

 